                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTHONY MURRAY,

         Plaintiff,
                                                  Case No. 19-cv-440-bbc
    v.

 JOLINDA WATERMAN, SANDY
 MCARDLE, MAXIM PHYSICIAN
 RESOURCES, CO II MUMM,
 CO II JOHNSON, LT. HULCE, NURSE
 SKAIF AND CO SHEMEK,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                9/9/2019
         Peter Oppeneer, Clerk of Court                     Date
